Citation Nr: 1412675	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to an evaluation in excess of 10 percent for a left ankle disability.

3.  Entitlement to an evaluation in excess of 10 percent for a left shoulder disability.

4.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for a left hip disability.

6.  Entitlement to an evaluation in excess of 10 percent for a left leg scar.

7.  Entitlement to a compensable evaluation for a lumbar spine scar.

8.  Entitlement to a compensable evaluation for a right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Father


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran and his father testified at a hearing before a Decision Review Officer (DRO) in January 2009 and at a Board hearing in June 2012.  These transcripts have been associated with the claims file.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ankle disability has been manifested by weakness, swelling, and limitation of motion.
2.  The Veteran's left shoulder disability has been manifested by clicking, soreness, and limitation of motion.

3.  The Veteran's left knee disability has been manifested by complaints of giving out, pain, and limitation of motion.

4.  The Veteran's left hip disability has been manifested by complaints of clicking, pain, limitation of physical activity, and limitation of motion.

5.  In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to increased evaluations for scars of the left leg, lumbar spine, and right knee was requested.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5299-5271 (2013).

2.  The criteria for an evaluation in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5203 (2013).

3.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5313-5260 (2013).

4.  The criteria for an evaluation of 20 percent, but no higher, for a left hip disability have been met as of November 26, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5255 (2013).

5.  The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to increased evaluations for scars of the left leg, lumbar spine, and right knee.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination most recently in April 2011 to determine the severity of his orthopedic disabilities.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran testified before a DRO and at a Board hearing.  The hearings were adequate as the Judges who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating. 

The Veteran has been assigned a 10 percent evaluation for a left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5271.  In the assignment of Diagnostic Code numbers, hyphenated codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 5271 a 10 percent evaluation is warranted for moderate limitation of motion of the ankle.  A higher, 20 percent, evaluation is warranted where there is marked limitation of motion of the ankle.  Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).

The Veteran has been assigned a 10 percent evaluation for a left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5203.  Under this Diagnostic Code a 10 percent evaluation is warranted for malunion of the clavicle or scapula.  A 20 percent evaluation is awarded for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  

The Veteran has been assigned a 10 percent evaluation for a left knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 for limitation of flexion.  Under this Diagnostic Code, a 10 percent evaluation is awarded where flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Finally, the Veteran's left hip disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5255 for impairment of the femur.  A 10 percent disability rating is assigned for disabilities marked by malunion of the femur with slight knee or hip disability.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent disability rating is appropriate for malunion of the femur with marked knee or hip disability.  A 60 percent disability rating is awarded for disabilities marked by fracture of the surgical neck of the femur, with false joint; or, fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, but with weightbearing preserved with aid of brace.  A maximum schedular 80 percent disability rating is assigned for disabilities marked by fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).  Normal ranges of motion of the hip are from hip flexion from zero degrees to 125 degrees, and hip abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The Veteran was afforded a VA examination in April 2009.  He reported multiple areas of pain in his joints.  He reported performing exercises every morning.  He also reported clicking in his hip when he sat down and increased pain with bending, squatting, and walking up or down stairs.  His pain was 1-2/10 in severity at that time, but could flare up to 9/10.  He was limited in the distance he could walk.  For his left shoulder the Veteran denied weakness, stiffness, selling, heat, redness, instability, or giving way.  

The Veteran had left ankle dorsiflexion to 10 degrees, and plantar flexion to 30 degrees.  He had left shoulder flexion to 165 degrees, abduction to 155 degrees, and internal and external rotation to 90 degrees.  He had left knee flexion to 120 degrees, with full extension.  There was no loss of range of motion on repetitive testing.  X-rays revealed degenerative changes of the left knee and shoulder.

On examination the Veteran had left hip flexion to 125 degrees, extension to 30 degrees, abduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  These findings stayed the same on repetitive testing.  

At his April 2011 VA examination the Veteran reported riding his stationary bike one mile every day and stretching each morning.  He reported wearing bilateral ankle and knee braces, but no history of swelling, locking, or giving way.  He did report some aching.  He reported he had intermittent shoulder pain and flare ups weekly to monthly.  

On examination the Veteran had full range of motion of the left ankle and left knee.  He had full range of motion of the left shoulder without crepitus, or impingement.  There was no drop or empty can sign.  The Veteran's left hip had full range of motion, did not click, and there was no crepitus during testing.  X-rays revealed mild degenerative changes.

At his June 2012 Board hearing the Veteran testified that he experienced decreased range of motion in his left ankle, swelling, and clicking.  See also January 2009 DRO hearing transcript.  He testified that he wore braces for both ankles and his left knee and performed exercises every morning to help with joint pain.  He testified that he limited the use of his left arm due to his shoulder disability and that it was generally sore.  He testified that he had been close to falling due to his left knee disability and going down stairs was the hardest.  His hip disability limited the amount he could walk, sit, or stand and he used a cane if he had to get up the middle of the night.  He also testified that his conditions had been stable for the last 5 years.  At his January 2009 DRO hearing the Veteran testified that he had problems with his left hip when he sat on the toilet and had to adjust his right leg to compensate.  

An evaluation in excess of 10 percent for a left ankle disability is not warranted.  The most recent examination found that the Veteran had full range of motion.  A higher, 20 percent, evaluation is not warranted unless there is marked limitation of motion.  The current 10 percent evaluation is appropriate as the April 2009 VA examination revealed some evidence of limitation of motion.

An evaluation in excess of 10 percent for the Veteran's left shoulder disability is not warranted.  Examination results have not revealed dislocation of the clavicle or scapula or nonunion of the clavicle or scapula with loose movement.  

As noted, the Veteran is currently receiving a 10 percent evaluation for limitation of flexion of the left knee.  There is no evidence a higher evaluation is warranted as his flexion is not limited to 30 degrees or less and he has full extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As the Veteran is being compensated for loss of range of motion, a separate evaluation for arthritis is not warranted.

The Board finds that a 20 percent evaluation for the Veteran's left hip disorder is warranted, as of November 26, 2008.  A 20 percent evaluation is warranted where there is femur impairment with moderate knee or hip disability.  The Veteran's testimony revealed that his hip disability prevents him from walking long distances, sitting for long periods of time, or squatting.  He also testified as to needing to adjust his right hip when using the toilet to compensate for pain in the left hip.  The Board finds that this rises to the level of moderate impairment and a 20 percent evaluation is warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5255 for impairment of the femur as of November 26, 2008, the date his claim was received.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the current assigned ratings.  See 38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The April 2009 VA examiner specifically noted no DeLuca findings on range of motion testing.  The Board has also considered the Veteran's complaints of pain, but even when taking this into account; it does not constitute the severity of symptoms necessary for an increased rating and is contemplated by the current diagnostic codes rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  There is no additional evidence which would warrant a higher evaluation for functional impairment.

The Board has also considered the potential applicability of other rating codes for the Veteran's disabilities.  However, no separate evaluation is warranted under any of the other diagnostic codes.

The Veteran does not have ankylosis of the ankle, or malunion of the os calcis or astragus, which could warrant a higher rating.  There is no evidence of limitation of motion of the shoulder to shoulder level, or humerus impairment, or ankylosis of the shoulder, which could warrant a higher rating.  See Diagnostic Codes 5200-5203, 5270, and 5272-5274.

The Veteran does not have ankylosis and Diagnostic Code 5256 is not for application.  There is no evidence of subluxation or incoordination which would warrant a rating under Diagnostic Code 5257.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not been noted to have in any treatment record.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran has genu recurvatum and as such Diagnostic Code 5263 is not applicable.  

The Veteran's left hip disability does not cause limitation of motion to less than 20 degrees, or ankylosis, either of which could warrant a higher rating.  See Diagnostic Codes 5250-5254.

In addition to the medical evidence, the Board has considered the Veteran's statements and testimony in support of his claim.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain, stiffness, locking, and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his orthopedic knee disabilities in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of his orthopedic disabilities.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).
As discussed, the Veteran is entitled to a 20 percent evaluation as of November 26, 2008 for his left hip disability.  The Veteran is not entitled to higher evaluations for his left ankle, left shoulder or left knee disabilities at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against higher evaluations; thus, this rule does not apply and the claims for increased evaluations must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his service-connected disabilities are considered under the appropriate diagnostic code.  His primary symptoms are pain, locking, and limitation of motion.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected disabilities are adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for these disabilities by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board received notice in June 2012 from the Veteran that he was withdrawing the appeal of entitlement to increased evaluations for scars of the left leg, lumbar spine, and right knee and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.


ORDER

Entitlement to an evaluation in excess of 10 percent for a left ankle disability is denied.

Entitlement to an evaluation in excess of 10 percent for a left shoulder disability is denied.

Entitlement to an evaluation in excess of 10 percent for a left knee disability is denied.

Entitlement to an evaluation of 20 percent, but no higher, for a left hip disability as of November 26, 2008 is granted, subject to the statutes and regulations governing the payment of VA compensation.

The appeal for an evaluation in excess of 10 percent for a left leg scar is dismissed.

The appeal for a compensable evaluation for a lumbar spine scar is dismissed.

The appeal for a compensable evaluation for a right knee scar is dismissed.


REMAND

The Veteran had multiple complaints of right ankle pain in service, both before and after the January 1986 motorcycle accident.  The Veteran has also testified that he has continuously experienced right ankle pain and that he has to constantly adjust his weight from foot to foot.  A new medical opinion should be obtained to determine if the Veteran's right ankle disability is related to service or his service-connected left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask an appropriate VA examiner to provide an opinion as to the etiology of the Veteran's right ankle disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

The examiner must offer the following opinions:

a)  Is the Veteran's right ankle disability related to service?

b)  Is the Veteran's right ankle disability caused by his service-connected left ankle disability?

c)  Is the Veteran's right ankle disability aggravated, worsened, by his service-connected left ankle disability?

The examiner should consider the service treatment records noting the Veteran's complaints of right ankle pain, both before and after his January 1986 motorcycle accident.  The examiner should also consider the Veteran's statements and testimony of continuing right ankle pain and the need to constantly shift his weight.

For any opinions expressed, the examiner MUST PROVIDE AN EXPLANATION BASED ON THE RECORD.  The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


